 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7

 8 HUNTER CHRISTIAN,                                    CASE NO. 3:20-CV-5112-RJB-DWC

 9                             Petitioner,
                                                        ORDER
10          v.

11 STATE OF WASHINGTON,

12                             Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. Petitioner has submitted an

15 Application to Proceed with this action In Forma Pauperis (“IFP”). Dkt. 4. Petitioner’s

16 application demonstrates he is unable to afford the $5.00 filing fee. Petitioner’s Application to

17 Proceed IFP (Dkt. 4) is therefore GRANTED. The Clerk is directed to file Petitioner’s Petition

18 for Writ of Habeas Corpus (the “Petition”) without the prepayment of fees.

19          In his Petition, Petitioner named the State of Washington as Respondent. See Dkt. 1-1.

20 The proper respondent to a habeas petition is the “person who has custody over [the petitioner].”

21 28 U.S.C. § 2242; see also § 2243; Brittingham v. United States, 982 F.2d 378 (9th Cir. 1992);

22 Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). According to his Petition, Petitioner is

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
 1 currently confined at Coyote Ridge Corrections Center (“CRCC”) in Connell, Washington. See

 2 Dkt. 1-1. The Superintendent of CRCC is Jeffrey A. Uttecht.

 3          Accordingly, the Clerk of Court is directed to substitute Jeffrey A. Uttecht as the

 4 Respondent in this action. The Clerk of Court is also directed to update the case title.

 5          Dated this 12th day of March, 2020.



                                                          A
 6

 7
                                                          David W. Christel
 8                                                        United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 2
